Citation Nr: 1606425	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  07-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active military service from February 1970 to October 1971. He died in January 2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death. 

A September 2011 Board decision denied service connection for the cause of the Veteran's death but it was vacated by the United States Court of Appeals for Veterans Claims (Court) in a September 2013 Memorandum.  

Thereafter, the Board remanded the case in May 2014 to obtain a medical opinion.  After obtaining a VA medical opinion in June 2014, in October 2014 the Board again denied service connection for the cause of the Veteran's death.  

The appellant appealed the October 2014 Board decision and in September 2015 the Court entered an Order vacating the October 2014 Board decision based on a Joint Motion for Remand (JMR).  

The case has now been returned to the Board.  

In addition to the paper claims file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  This should be taken into consideration in any future adjudication of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran had service in the Republic of Vietnam from July 1970 to July 1971. 

A January 2002 certificate of death reveals that the Veteran died in January 2002, at the age of 52.  The certificate of death lists the immediate cause of death as respiratory failure due to or as a consequence of metastatic renal cell cancer with lung involvement.  

At the time of the Veteran's death, service connection was not in effect for any disability.  

A September 2011 Board decision denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum decision the Court vacated the September 2011 Board decision because the Board erroneously relied on 38 U.S.C. § 5103A(d), 38 C.F.R. § 3.159(c)(4), and this Court's decision in McLendon v. Nicholson, 20 Vet.App. 79 (2006), in concluding that "VA [wa]s not required to obtain a medical opinion with respect to the" appellant's claim for service connection for the cause of the veteran's death. R. at 7-8; see Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  Also, there was error in that the record contain "competent medical evidence that suggests a causal link between the Veteran's death and any incident of active duty, including exposure to herbicides" for purposes of VA securing a medical opinion.   

The Board remanded the case in May 2014 to obtain a medical opinion in this case, including for the examiner to address medical articles or treatises, that support a possible association of exposure to herbicides and renal cancer.  The examiner's attention was specifically drawn to the May 2011 American Urological Association article.  

After obtaining a VA medical opinion in June 2014, in October 2014 the Board denied service connection for the cause of the Veteran's death.  In arriving at a negative medical opinion the examiner explained that the Institute of Medicine (IOM), which is part of the National Academy of Sciences, issued a report every two years on the health effects of Agent Orange and had determined that there was inadequate and insufficient evidence to determine whether an association exists between exposure to Agent Orange and the development of renal cell carcinoma.  

The appellant appealed the October 2014 Board decision and in September 2015 the Court entered an Order vacating the October 2014 Board decision based on a Joint Motion for Remand (JMR).  The JMR indicated that the medical opinion was inadequate, citing 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 4.2.  The JMR quoted from Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) that "[t]o permit the denial of service connection for disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  

The JMR stated that the June 2014 Compensation and Pension (C&P) opinion found that the Veteran's condition was less likely than not caused by his exposure to herbicides during service based solely on the present IOM determination that there is inadequate/insufficient evidence to determine whether an association exists between exposure to agent orange and the development of renal cell carcinoma.  In the JMR it was agreed that the case was to be remanded for the Board to ensure that a new medical opinion is obtained consistent with the Court's decision in Polovick.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA physician (M.D.) to review the Veteran's entire claims folder, including any newly submitted evidence and argument, in order to provide a medical nexus opinion.  A copy of this entire remand must also be provided for the physician to review.  The physician is advised that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange. 

The Veteran died in January 2002. His certificate of death lists respiratory failure due to metastatic renal cell cancer with lung involvement as the cause of death. 

The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal cancer with lung involvement was related to the Veteran's exposure to herbicides during his military service.  In so opining, the physician is asked to do the following:

(a) Please be advised that the Board is cognizant that there is no VA presumption of service connection for renal cancer as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's renal cancer is related to his herbicide exposure given his medical history, family history, risk factors, etc.

(b)  Please address the May 2011 American Urological Association article.
The physician must provide a complete rationale for the opinion expressed.  If the physician is unable to provide the requested opinion without resorting to speculation, then he or she should provide a rationale for why an answer could not be provided.  

2.  Once the above actions have been completed, re-adjudicate the issue on appeal.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

